UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                              No. 97-60144
                            Summary Calendar




                            RAYMOND KIMBROUGH

                                                               Petitioner


                                   VERSUS


  PORT COOPER/T SMITH STEVEDORING; DIRECTOR, OFFICE OF WORKER’S
COMPENSATION PROGRAMS, U.S. DEPARTMENT OF LABOR


                                                              Respondents



                Petition for Review of an Order of the
                        Benefits Review Board
                               (95-1697)
                                 April 30, 1998


Before    DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:1

      Raymond Kimbrough, a crane operator, appeals the denial of his

claim    for   benefits   under   the   Longshore   and   Harbor   Workers’

Compensation Act, as amended, 33 U.S.C. §901, et seq. and the

regulations promulgated thereunder.         The Decision and Order of the

Administrative Law Judge was affirmed without opinion by the

  1
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. 47.5.4.
benefits Review Board.

     We have carefully reviewed the record and determine that the

Administrative Law Judge’s findings of fact are supported by

substantial evidence. Marathon Oil Co. v. Lunsford, 733 F.2d 1139,

1141 (5th Cir. 1984).    Accordingly, we AFFIRM.




                                  2